                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

RONALD E. HENRY                                                                      PLAINTIFF

v.                                 Case No. 4:17-cv-00339-KGB

SECRETARY OF NAVY;
DEPARTMENT OF VETERAN AFFAIRS                                                      DEFENDANT

                                             ORDER

       For the following reasons, the Court dismisses without prejudice plaintiff Ronald E.

Henry’s complaint (Dkt. No. 2). In its August 24, 2017, Order, the Court directed Mr. Henry to

file an amended complaint within 30 days of the entry of that Order (Dkt. No. 4, at 4). Mr. Henry

has not responded to the Court’s Order, and more than 30 days have passed since the Court entered

that Order and since that Order was mailed to Mr. Henry’s current address. Pursuant to Local Rule

5.5(c)(2) of the Local Rules of the United States District Court for the Eastern and Western

Districts of Arkansas, the Court dismisses without prejudice this case for failure to prosecute. If,

upon receipt of this Order, Mr. Henry wishes to file a motion to request that the Court reconsider

its dismissal of this action for good cause, he may do so.

       So ordered this the 10th day of May, 2019.



                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
